     Case 1:20-cv-00333-DAD-EPG Document 19 Filed 08/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                           No. 1:20-cv-00333-DAD-EPG (PC)
12                         Plaintiff,
13              v.                                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    J. BLACKBURN, et al.,
                                                        (Doc. Nos. 15, 16)
15                         Defendants.
16

17             Plaintiff Antoine Deshawn Barnes is a prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On June 23, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending the denial of plaintiff’s motion (Doc. No. 12) for an injunction that would grant

22   him monetary damages and eliminate any qualified immunity defense. (Doc. No. 15.) Those

23   findings and recommendations were served on plaintiff and contained notice that any objections

24   were to be filed within twenty-one (21) days after service. (Id. at 4–5.) To date, no objections to

25   the findings and recommendations have been filed, and the time in which to do so has now

26   passed.

27             On July 9, 2020, the magistrate judge issued another set of findings and recommendations,

28   recommending that this action proceed only on plaintiff’s claims brought against defendants
                                                        1
     Case 1:20-cv-00333-DAD-EPG Document 19 Filed 08/25/20 Page 2 of 3

 1   Blackburn, Brooks, and Hill for use of excessive force in violation of the Eighth Amendment and

 2   conspiracy to violate plaintiff’s Eighth Amendment rights, and that all other claims be dismissed

 3   without prejudice to plaintiff seeking federal habeas relief with those claims by filing a petition in

 4   a separate action for a writ of habeas corpus. (Doc. No. 16.) Those findings and

 5   recommendations were served on plaintiff and contained notice that any objections thereto were

 6   to be filed within twenty-one (21) days after service. (Id. at 7–8.) To date, no objections to those

 7   findings and recommendations have been filed either, and the time in which to do so has now

 8   passed.

 9             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

10   undersigned has conducted a de novo review of this case. Having carefully reviewed the entire

11   file, the court finds both findings and recommendations to be supported by the record and by

12   proper analysis.

13             Accordingly,

14             1.     The findings and recommendations issued on June 23, 2020 (Doc. No. 15) are

15                    adopted in full;

16             2.     The findings and recommendations issued on July 9, 2020 (Doc. No. 16) are

17                    adopted in full;

18             3.     Plaintiff’s motion for injunctive relief (Doc. No. 12) is denied;

19             4.     This action now proceeds only on plaintiff’s claims against defendants Blackburn,

20                    Brooks, and Hill for excessive use of force in violation of the Eighth Amendment
21                    and conspiracy to violate plaintiff’s Eighth Amendment rights;

22             5.     All other claims and defendants are dismissed without prejudice to the filing of a

23                    petition for a writ of habeas corpus as to those claims for which such relief may be

24                    available; and

25   /////

26   /////
27   /////

28   /////
                                                         2
     Case 1:20-cv-00333-DAD-EPG Document 19 Filed 08/25/20 Page 3 of 3

 1         6.    The matter is referred back to the assigned magistrate judge for further

 2               proceedings consistent with this order.

 3   IT IS SO ORDERED.
 4
        Dated:   August 24, 2020
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
